438 F.2d 528
UNITED STATES of America, Plaintiff-Appellee,v.George Thomas CALLAHAN, Appellant.
No. 26931.
United States Court of Appeals, Ninth Circuit.
February 5, 1971.

Louis H. Bernstein (argued), Beverly Hills, Cal., for appellant.
Irving Prager (argued), Asst. U. S. Atty., Robert L. Meyer, U. S. Atty., David R. Nissen, Asst. U. S. Atty., Chief, Crim. Div., Arnold G. Regardie, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, MURRAH* and KILKENNY, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
The trial judge did not give an instruction on viewing with caution the testimony of an accomplice. There was no request for such an instruction. There was no objection over the failure to give the instruction. Earlier the trial judge had indicated that he would give such an instruction. Under all the circumstances here, we find no plain error. There was a good general instruction on credibility of witnesses.


3
There is a point made that there was in fact no actual plea of "not guilty". Trial counsel was aware of the oversight and did nothing. No real suggestion of prejudice is made.


4
Other points listed by appellant we find without merit.



Notes:


*
 The Honorable Alfred P. Murrah, Senior Circuit Judge, Tenth Circuit, sitting by designation